DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
2. 	Previous objections are withdrawn in view of Applicant's amendment filed July 9, 2021.
3.	Claim 8 is objected to because of the following informalities:  	a) In claim 8 lines 1-3, please change “The method of claim 6, wherein the convolution operator is an indefinite integral of a variable from 0 to d, and/or, wherein d is depth of the downhole tool and the convolution operator is an indefinite integral” to --The method of claim 6, wherein d is depth of the downhole tool and the convolution operator is an indefinite integral of a variable from 0 to d, and/or, wherein the convolution operator is an indefinite integral--.	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Previous rejections are withdrawn in view of Applicant's amendment filed July 9, 2021.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	a) Claim 2 recites “wherein the objective function is linear optimization or time-invariant deconvolution.”  However claim 1 as amended now recites “wherein the objective function is a piece-wise time-variant convolution,” leading to the definition given in claim 2 as directly contradicting the definition given in claim 1 on which claim 2 depends from.  It is not clear how the objective function can be both a “piece-wise time-variant convolution” and “time-invariant deconvolution,” which are opposites of each other.  Appropriate correction/clarification is requested.
	a) Claim 11 recites “wherein the objective function is linear optimization or time-invariant deconvolution.”  However claim 10 as amended now recites “wherein the objective function is a piece-wise time-variant convolution,” leading to the definition given in claim 11 as directly contradicting the definition given in claim 10 on which claim 11 depends from.  It is not clear how the objective function can be both a “piece-wise time-variant convolution” and “time-invariant deconvolution,” which are opposites of each other.  Appropriate correction/clarification is requested.
	Dependent claims 3-4 depend from claim 2 and are rejected for at least the same reasons as given for claim 2. Dependent claims 12-13 depend from claim 11 and are rejected for at least the same reasons as given for claim 11.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 5-6, 10-12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US Pat. Pub. 2016/0061986) as modified by Routh (US Pat. Pub. 2004/0199330).
	In regards to amended claim 1, Anand teaches a method for formation evaluation from a downhole tool (Anand abstract teaches a method for evaluating at least one characteristic of a geological formation from a downhole logging tool) comprising:
	 disposing the downhole tool into a wellbore (Anand paragraphs [0001]-[0002] and [0018] teach disposing the logging tool into a wellbore on a cable);
	broadcasting a signal into a formation penetrated by the wellbore (Anand paragraphs [0001]-[0003] teach transmitting antennas on the tools for broadcasting a signal into the formation penetrated by the wellbore);
	recording the signal from the formation with at least one receiver disposed on the downhole tool (Anand paragraphs [0001]-[0003] and [0020] teach at least one receiver sensor disposed on the downhole tool to make resulting formation evaluation measurements);
	computing an objective function from the signal (Anand abstract and paragraphs [0006]-[0008]; and [0023] teach computing an objective function from the signal);
	determining one or more formation properties by minimizing the objective function (Anand abstract and paragraphs [0006]-[0008], [0031], and [0036] teach determining one or more formation characteristics (properties) by minimizing the objective function).

	Routh abstract and paragraphs [0002] and [0034] teach determining formation properties by minimizing a model objective function.  Routh paragraph [0046] teaches a time-domain implementation where the source is parameterized as a function of time sample with a specified window length, where the forward problem (objective function) can be described as a piece-wise mapping in time from zero-offset travel time to hyperbolic movement time, and the forward model is expressed as a convolution between the source wavelet and the AVO (amplitude variation with offset) parameters.  Routh paragraphs [0058]-[0059] teach where the convolution operation is time-variant in that the integration limit for the convolution operation depends on a variable time length of a chosen source wavelet.  Routh paragraph [0104] teaches where one of the practical advantages of the invention is that it allows for investigation of wavelet variations in different time windows due to propagation effects of the medium. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Routh because it is well known to select a forward model objective function as a convolution that is piece-wise time-variant from a zero-offset travel time to a hyperbolic movement time.  Therefore it would be within the level of ordinary skill to use established piece-wise time-variant convolution operations for investigating wavelet variations in different time windows due to the various propagation effects (properties) of the formation medium.
 
	In regards to claim 2, Anand teaches the method as explained in the rejection of claim 1 above.	Anand fails to expressly teach wherein the objective function is linear optimization or time-invariant deconvolution.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Routh because it is well known in the field to have the objective function be transformed to a linear optimization problem in order to improve the minimization calculations.  Therefore it would be beneficial to use a linear optimization transformation to the objective function such that the minimization procedure can be more efficiently solved with the known conjugate gradient with least-squares method and require minimal storage. 

	In regards to claim 3, Anand teaches the method as explained in the rejection of claim 2 above.	Anand fails to expressly teach further comprising identifying the objective function as a conversion of a total variation-formed objective function to a L1-norm regularized L2-norm objective function by taking a derivative of the objective function.
	Routh paragraphs [0065]-[0082] teach identifying the objective function as a transformation (conversion) of a total variation-formed objective function (from Eq. 11) to a L1-norm regularized L2 norm objective function (Eq. 13).  Routh paragraph [0048] teaches that to overcome non-uniqueness, a minimization is performed on a suitable objective function norm of the model parameters based on a constraint of fitting the data within a tolerance level, where a L2-Norm is chosen as being suitable for the source and a L1-Norm is suitable for AVO parameters that allows preservation of discontinuities.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Routh to perform a conversion of a total variation-formed objective function to both a L1-norm and an L2-Norm in order to allow for preservation of the discontinuities in calculating the intercept and gradient formation properties.  Therefore non-uniqueness of the calculations for the formation properties is overcome by use of the suitable L1-norm regularized L2-norm objective function. 

	In regards to amended claim 5, Anand teaches the method as explained in the rejection of claim 1 above.	Anand fails to expressly teach wherein the piece-wise time-variant convolution includes a nonlinear forward modeling operator.
	Routh paragraph [0036] teaches where the source wavelet estimation and AVO parameter extraction combined is a nonlinear problem, where the forward problem is formulated as a convolution of the source wavelet with offset dependent reflectivity along hyperbolic moveout.  Routh paragraph [0046] teaches a time-domain implementation where the source is parameterized as a function of time sample with a specified window length, where the forward problem (objective function) can be described as a piece-wise mapping in time from zero-offset travel time to hyperbolic movement time, and the forward model is expressed as a convolution between the source wavelet and the AVO 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Routh to specify that the piece-wise time-variant convolution includes a nonlinear forward modeling operator because of the known nonlinearity of the combination of source wavelet and AVO parameters (formation properties).  Therefore it would be advantageous to have the piece-wise time-variant convolution include a nonlinear forward modeling operator to provide a more comprehensive determination of both source wavelet and AVO parameters.
 
	In regards to claim 6, Anand teaches the method as explained in the rejection of claim 5 above.	Anand fails to expressly teach further comprising identifying the objective function as a conversion of a total variation-formed objective function to a L1-norm regularized L2-norm objective function by combining the forward modeling operator with a convolution operator.
	Routh paragraphs [0065]-[0082] teach identifying the objective function as a transformation (conversion) of a total variation-formed objective function (from Eq. 11) to a L1-norm regularized L2 norm objective function (Eq. 13) by combining the forward modeling operator with a convolution operator.  Routh paragraph [0065] teaches that a combination of an L2-Norm (in which the difference of the source wavelet with a reference wavelet is minimized) and an L1-Norm (to obtain a ‘spiky’ solution for AVO parameters) allows for preservation of the discontinuities in intercept and gradient.  Routh paragraph [0046] teaches where the objective function is formulated in a forward model (operator) that is expressed as a convolution between the source wavelet and the AVO parameters, and can be 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Routh to perform a conversion of a total variation-formed objective function to both a L1-norm and an L2-Norm in order to allow for preservation of the discontinuities in calculating the intercept and gradient formation properties.  Therefore non-uniqueness of the calculations for the formation properties is overcome by use of the suitable L1-norm regularized L2-norm objective function that combines the forward modeling operator with a convolution operator.

	In regards to amended claim 10, Anand teaches a well measurement system for measuring formation properties (Anand Fig. 1 and paragraphs [0007]-[0008] teach a system for evaluating at least one characteristic of a geological formation from a downhole logging tool) comprising:
	a downhole tool (Anand Fig. 1 Item 40 and paragraphs [0001]-[0002] and [0018] teach a downhole tool), wherein the downhole tool comprises: 
	a receiver (Anand paragraphs [0001]-[0003] and [0020] teach receiving sensors); and 
	a transmitter (Anand paragraphs [0001]-[0003] teach a transmitting antenna);
	a conveyance, wherein the conveyance is attached to the downhole tool (Anand Fig. 1 Item 33 and paragraph [00018] teach a conveyance cable for lowering the downhole tool); 
	an information handling system wherein the information handling system is connected to the downhole tool (Anand Fig. 1 Item 51 and paragraph [0019] teach control and communication circuitry as an information handling system that is connected to the downhole tool) and operable to compute an objective function from the signal and determine one or more formation properties by minimizing the objective function (Anand abstract and paragraphs [0006]-[0008], [0031], and [0036] teach where the 
	Anand fails to expressly teach wherein the objective function is a piece-wise time-variant convolution.
	Routh abstract and paragraphs [0002] and [0034] teach determining formation properties by minimizing a model objective function.  Routh paragraph [0046] teaches a time-domain implementation where the source is parameterized as a function of time sample with a specified window length, where the forward problem (of the objective function) can be described as a piece-wise mapping in time from zero-offset travel time to hyperbolic movement time, and the forward model is expressed as a convolution between the source wavelet and the AVO (amplitude variation with offset) parameters.  Routh paragraphs [0058]-[0059] teach where the convolution operation is time-variant in that the integration limit for the convolution operation depends on a variable time length of a chosen source wavelet.  Routh paragraph [0104] teaches where one of the practical advantages of the invention is that it allows for investigation of wavelet variations in different time windows due to propagation effects of the medium. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Routh because it is well known to select a forward model objective function as a convolution that is piece-wise time-variant from a zero-offset travel time to a hyperbolic movement time.  Therefore it would be within the level of ordinary skill to use established piece-wise time-variant convolution operations for investigating wavelet variations in different time windows due to the various propagation effects (properties) of the formation medium.

	In regards to claim 11, Anand teaches the system as explained in the rejection of claim 10.

	Routh paragraph [0034] teaches performing a minimization of a model objective function.  Routh paragraph [0051] further teaches that the nonlinear inverse problem of the objective function can be transformed to an optimization problem (linear optimization) which is solved using a standard Gauss-Newton approach with regularization, where the system of equations arising from the minimization procedure is solved using conjugate gradient with least-squares method which is efficient and requires minimal storage. Routh paragraph [0081] shows the transformation of the objective function to a linear optimization function.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Routh because it is well known in the field to have the objective function be transformed to a linear optimization problem in order to improve the minimization calculations.  Therefore it would be beneficial to use a linear optimization transformation to the objective function such that the minimization procedure can be more efficiently solved with the known conjugate gradient with least-squares method and require minimal storage. 

	In regards to amended claim 12, Anand teaches the system as explained in the rejection of claim 11 above.	Anand fails to expressly teach wherein the information handling system is further configured to identify the objective function as a conversion of a total variation-formed objective function to a L1 -norm regularized L2-norm objective function by taking a derivative of the objective function.
	Routh paragraphs [0065]-[0082] teach identifying the objective function as a transformation (conversion) of a total variation-formed objective function (from Eq. 11) to a L1-norm regularized L2 norm objective function (Eq. 13).  Routh paragraph [0048] teaches that to overcome non-uniqueness, a 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Routh to perform a conversion of a total variation-formed objective function to both a L1-norm and an L2-Norm in order to allow for preservation of the discontinuities in calculating the intercept and gradient formation properties.  Therefore non-uniqueness of the calculations for the formation properties is overcome by use of the suitable L1-norm regularized L2-norm objective function. 

	In regards to amended claim 14, Anand teaches the system as explained in the rejection of claim 10 above.	Anand fails to expressly teach wherein the piece-wise time-variant convolution includes a nonlinear forward modeling operator.
	Routh paragraph [0036] teaches where the source wavelet estimation and AVO parameter extraction combined is a nonlinear problem, where the forward problem is formulated as a convolution of the source wavelet with offset dependent reflectivity along hyperbolic moveout.  Routh paragraph [0046] teaches a time-domain implementation where the source is parameterized as a function of time 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Routh to specify that the piece-wise time-variant convolution includes a nonlinear forward modeling operator because of the known nonlinearity of the combination of source wavelet and AVO parameters (formation properties).  Therefore it would be advantageous to have the piece-wise time-variant convolution include a nonlinear forward modeling operator to provide a more comprehensive determination of both source wavelet and AVO parameters.

	In regards to amended claim 15, Anand teaches the system as explained in the rejection of claim 14 above.	Anand fails to expressly teach wherein the information handling system is further configured to identify the objective function as a conversion of a total variation-formed objective function to a LI-norm regularized L2-norm objective function by combining the forward modeling operator with a convolution operator.
	Routh paragraphs [0065]-[0082] teach identifying the objective function as a transformation (conversion) of a total variation-formed objective function (from Eq. 11) to a L1-norm regularized L2 norm objective function (Eq. 13) by combining the forward modeling operator with a convolution 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Routh to perform a conversion of a total variation-formed objective function to both a L1-norm and an L2-Norm in order to allow for preservation of the discontinuities in calculating the intercept and gradient formation properties.  Therefore non-uniqueness of the calculations for the formation properties is overcome by use of the suitable L1-norm regularized L2-norm objective function that combines the forward modeling operator with a convolution operator.

	In regards to claim 19, Anand teaches wherein the information handling system is further configured to display the one or more formation properties with a vertical seismic profile (Anand Fig. 6 teaches the system displaying the formation properties such as distribution of diffusion with a vertical seismic profile).
	
9.	Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US Pat. Pub. 2016/0061986) and Routh (US Pat. Pub. 2004/0199330) as applied to claims 3, 6, 12, or 15 above, and further in view of Mathur (US Pat. Pub. 2018/0130491).
In regards to claim 4, Anand teaches the method as explained in the rejection of claim 3 above.	Anand fails to expressly teach further comprising solving the minimization of the objective function with a soft-thresholding or a Bayesian Shrinkage.
	Mathur paragraph [0087] teaches where many approaches to linear inverse problems define a solution (e.g., a restored image) as a minimizer of the objective function. Mathur paragraph [0091] teaches a soft-thresholding filtering algorithm using a pseudo-inverse of a discrete difference transform demonstrates a good image recovery.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Mathur which is also directed to the same endeavor of minimizing an objective function to define a solution of a restored image, as the minimization of the objective function in Anand results in an image (see Anand Fig. 6).  Therefore it would be well within the level of ordinary skill in the art to solve the minimization using a known soft-thresholding filtering algorithm in order to obtain good image recovery.  

	In regards to claim 7, Anand teaches the method as explained in the rejection of claim 6 above.	Anand fails to expressly teach further comprising solving the minimization of the objective function with a soft-thresholding or a Bayesian Shrinkage.
	Mathur paragraph [0087] teaches where many approaches to linear inverse problems define a solution (e.g., a restored image) as a minimizer of the objective function. Mathur paragraph [0091] teaches a soft-thresholding filtering algorithm using a pseudo-inverse of a discrete difference transform demonstrates a good image recovery.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Mathur which is also directed to the same endeavor of minimizing an objective function to define a solution of a restored image, as the 

	In regards to claim 13, Anand teaches the system as explained in the rejection of claim 12 above.	Anand fails to expressly teach wherein the information handling system is further configured to minimize the objective function to obtain one or more formation properties with soft-thresholding or a Bayesian Shrinkage.
	Mathur paragraph [0087] teaches where many approaches to linear inverse problems define a solution (e.g., a restored image) as a minimizer of the objective function. Mathur paragraph [0091] teaches a soft-thresholding filtering algorithm using a pseudo-inverse of a discrete difference transform demonstrates a good image recovery.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Mathur which is also directed to the same endeavor of minimizing an objective function to define a solution of a restored image, as the minimization of the objective function in Anand results in an image (see Anand Fig. 6).  Therefore it would be well within the level of ordinary skill in the art to solve the minimization using a known soft-thresholding filtering algorithm in order to obtain good image recovery.  

	In regards to claim 16, Anand teaches the system as explained in the rejection of claim 15 above.	Anand fails to expressly teach wherein the information handling system is further configured to solve the minimization of the objective function with a soft-thresholding or a Bayesian Shrinkage.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Mathur which is also directed to the same endeavor of minimizing an objective function to define a solution of a restored image, as the minimization of the objective function in Anand results in an image (see Anand Fig. 6).  Therefore it would be well within the level of ordinary skill in the art to solve the minimization using a known soft-thresholding filtering algorithm in order to obtain good image recovery.  

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US Pat. Pub. 2016/0061986) and Routh (US Pat. Pub. 2004/0199330) as applied to claim 10 above, and further in view of Yao (US Pat. Pub. 2018/0100950).
	In regards to claim 20, Anand teaches the system as explained in the rejection of claim 10 above.	Anand fails to expressly teach wherein the downhole tool is an ultrasonic imaging tool.
	Yao paragraph [0048] teaches where an acoustic sensor may be configured for transmission and reception of acoustic signals, and can be used for high resolution acoustic imaging applications such as at high ultrasonic frequencies.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Yao to specify where the tool is an ultrasonic imaging tool because it is well known that acoustic sensing and transmission can be performed at ultrasonic frequencies for high resolution imaging.  Therefore it would be within the level . 

Allowable Subject Matter
11.	Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  	Claim 8 contains allowable subject matter because the closest prior art, Anand (US Pat. Pub. 2016/0061986) fails to anticipate or render obvious the method wherein the convolution operator is an indefinite integral of a variable from 0 to d, and/or, wherein d is depth of the downhole tool and the convolution operator is an indefinite integral of the variable from d to dmax, wherein dmax is an upper bound of an area of interest, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  The next closest art, Routh (US Pat. Pub. 2004/0199330) further teaches away from using depth (see Routh paragraph [0045]) and integrates with respect to time (see Routh paragraph [0058]).
	Claim 17 contains allowable subject matter because the closest prior art, Anand (US Pat. Pub. 2016/0061986) fails to anticipate or render obvious the system wherein d is depth of the downhole tool and the convolution operator is an indefinite integral of a variable from 0 to d, and/or wherein the convolution operator is an indefinite integral of the variable from d to dmax, wherein dmax is an upper bound of an area of interest, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  The next closest art, Routh (US Pat. Pub. 2004/0199330) further teaches away from 
	Dependent claim 9 depends from claim 8 and contains allowable subject matter for at least the reasons given for claim 8.  Dependent claim 18 depends from claim 17 and contains allowable subject matter for at least the reasons given for claim 17.

Response to Arguments
13. 	Applicant's arguments filed July 9, 2021 with respect to claims 1-20 are directed to the newly amended limitations.  These arguments have been fully considered but are moot in view of the new ground(s) of rejection presented above.  

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/               Primary Examiner, Art Unit 2862                                                                                                                                                                                         	9/17/2021